Citation Nr: 1447114	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-37 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder, to include carpal tunnel syndrome.

2.  Entitlement to a disability evaluation in excess of 30 percent for right medial nerve neuralgia.

3.  Entitlement to an initial compensable disability evaluation for left ear hearing loss from May 29, 2008 to November 17, 2010.

4.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss since November 17, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection for left ear hearing loss was established by the December 2008 rating decision, and a noncompensable rating was assigned from May 29, 2008.  Service connection for right ear hearing loss was granted by a January 2012 rating decision, and a noncompensable rating was assigned, effective November 17, 2010.  

The rating for the right ear was combined with the pending appeal for a compensable disability evaluation for left ear hearing loss.  However, since the effective date of service connection for right ear hearing loss is November 17, 2010, the appeal has been bifurcated and recharacterized as a claim for an initial compensable rating for left ear hearing loss from May 29, 2008, to November 17, 2010, and as a claim for bilateral hearing loss since November 17, 2010.  This action results in no prejudice to the Veteran.  

A hearing on this matter was held before the undersigned Veterans Law Judge on May 8, 2013.  A copy of the hearing transcript is of record.  

In July 2013, the Board remanded the case for further development.

The issues of entitlement to a higher rating for the service-connected right medial nerve neuralgia and service connection for a left wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  From May 29, 2008, to November 17, 2010, left ear hearing loss was manifested by Level I hearing.

2.  Since November 17, 2010, bilateral hearing loss has been manifested by, at worst, Level II hearing in each ear.


CONCLUSIONS OF LAW

1.  From May 29, 2008, to November 17, 2010, the criteria for a compensable rating for left ear hearing loss are not met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2014).

2.  Since November 17, 2010, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  Although the Veteran applied for VA vocational rehabilitation benefits, the RO has indicated that no vocational rehabilitation folder exists.  The Veteran was notified of this in December 2013, and advised of his right to obtain the records himself.  He has not done so, nor has he identified any private treatment records that are pertinent to the appeal.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in June 2008, November 2010, and September 2013; the record does not reflect that these examinations were inadequate for rating purposes.  These examinations contain sufficient information to rate the Veteran under the applicable Diagnostic Code.  The September 2013 examination discussed the functional loss experienced by the Veteran as a result of his bilateral hearing loss; thus, it substantially complied with the Board's July 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   



Law and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

These auditory acuity levels are entered into another table (Table VII) to determine the disability rating.  38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a Level I designation for purposes of determining the appropriate percentage evaluation from Table VII.  38 C.F.R. § 4.85(f).  

Facts

At a VA audiology examination in June 2008, left ear hearing loss was as follows:  




HERTZ



1000
2000
3000
4000
Average
LEFT
25
30
25
55
34

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

Functionally, the Veteran stated that he has difficulty hearing and understanding speech in most listening environments.

At a VA audiology examination in November 2010, bilateral hearing loss was as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
40
35
31.25
LEFT
25
35
35
35
37.5

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.

Functionally, the Veteran reported decreased ability to hear and understand the TV and conversations.  He also had a decreased ability to hear the telephone ringing.

At a VA audiology examination in September 2013, bilateral hearing loss was as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
35
35
28
LEFT
25
30
30
35
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

Functionally, the Veteran reported that he had to watch people when they were speaking.  Nevertheless, the examiner found that the Veteran's hearing loss does not impact any of his activities of daily living.  

There is no indication that the Veteran received VA clinical treatment for his hearing loss.  None of his other VA treatment providers characterized the Veteran as having difficulty hearing or understanding them.    

Analysis

In June 2008, the Veteran's hearing acuity under Table VI corresponded to Level I in the left ear.  Since the Veteran was service-connected only for the left ear at the time of the examination, the nonservice-connected right ear is also assigned a Level I designation.  38 C.F.R. § 4.85(f).  Under Table VII, the intersection of these levels corresponds to a noncompensable rating.

In November 2010, hearing acuity under Table VI corresponds to Level II in each ear.  Under Table VII, the intersection of these levels corresponds to a noncompensable rating.

In September 2013, hearing acuity in both ears corresponds to a Level I hearing impairment in each ear, resulting in a noncompensable rating.  

In the absence of any additional medical evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  

Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Thus, the assignment of a compensable rating on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. While the evidence shows that the Veteran's service-connected hearing loss disability results in decreased hearing acuity, the rating criteria reasonably describe the Veteran's disability level.

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

All three examination reports detail the functional effects of the Veteran's hearing loss, including difficulty in differentiating speech and difficulties in communicating.  However, these impacts are not considered "exceptional."  The September 2013 examiner specifically noted that the Veteran's activities of daily living are not affected by his hearing loss.  None of the Veteran's other treatment providers have noted that the Veteran appears to have difficulty understanding them.  The Board finds that the Veteran's hearing difficulties are contemplated by the assigned evaluation.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for an initial compensable rating for left ear hearing loss from May 29, 2008, to November 17, 2010, as well as the claim for an initial compensable rating for bilateral hearing loss since November 17, 2010.  There is no doubt to be resolved, and initial compensable ratings are not warranted.


ORDER

Entitlement to an initial compensable rating for left ear hearing loss from May 29, 2008, to November 17, 2010, is denied.

Entitlement to an initial compensable rating for bilateral hearing loss since November 17, 2010, is denied.


REMAND

The July 2013 remand directed that the Veteran be scheduled for VA examinations to determine the etiology of his left wrist disability and the current severity of his service-connected right wrist disability.  

The Veteran did not appear for examinations scheduled in September 2013; however, it is unclear whether the Veteran was properly notified of the examinations.  The record does not contain copies of letters to the Veteran notifying him of the date, time and place of these examinations.  Remand is therefore required so that a new VA examination may be scheduled.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since October 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right medial nerve neuralgia.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   All required testing is to be accomplished.

The examiner is to identify all symptoms attributable to the Veteran's service-connected right medial nerve neuralgia and discuss the extent, if any, of paralysis of the nerves involved.

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Schedule the Veteran for an examination of his left wrist by an appropriate medical professional.  
The entire claim file, to include all electronic files, must be reviewed by the examiner.  All required testing is to be accomplished. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability affecting the Veteran's left wrist, hand or fingers is related to service, or, alternatively, caused or aggravated by the service-connected right wrist disability.  

"Aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


